            Case 2:21-cv-01423-GAM Document 1 Filed 03/25/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
KATRICE WOODS                           :
57 E. Hortter Street                    :
Philadelphia, PA 19119                  :    CIVIL ACTION
                                        :
               Plaintiff,               :    No. ______________
                                        :
       v.                               :
                                        :    JURY TRIAL DEMANDED
PROGRESSIVE HEALTH INC.                 :
525 West Chester Pike, Suite 311A       :
Havertown, PA 19083                     :
       and                              :
FRIDAY OBASEIME                         :
525 West Chester Pike, Suite 311A       :
Havertown, PA 19083                     :
                                        :
                                        :
               Defendant.               :
___________________________________ :

                                CIVIL ACTION COMPLAINT

       Plaintiff, by and through herundersigned counsel, hereby avers as follows:

                                        INTRODUCTION

       1.       This action has been initiated by Katrice Woods (hereinafter referred to as

“Plaintiff,” unless indicated otherwise) against Progressive Health Inc. and Friday Obaseime

(hereinafter referred to as “Defendants” unless referred to individually) for violations of Title VII

of the Civil Rights Act of 1964 ("Title VII - 42 U.S.C. §§ 2000d et. seq.), the Pennsylvania Human

Relations Act ("PHRA"), the Philadelphia Fair Practices Ordinance, Phila. Code 9-1100 et seq.

(“PFPO”), the Fair Labor Standards Act ("FLSA" - 29 U.S.C. 201, et. seq.) and the Pennsylvania
             Case 2:21-cv-01423-GAM Document 1 Filed 03/25/21 Page 2 of 12




Minimum Wage Act.1 As a direct consequence of Defendant’s unlawful actions, Plaintiff seeks

damages as set forth herein.

                                    JURISDICTION AND VENUE

        2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws.

        3.       This Court may properly maintain personal jurisdiction over Defendants because

their contacts with this state and this judicial district are sufficient for the exercise of jurisdiction

over Defendants to comply with traditional notions of fair play and substantial justice, satisfying

the standard set forth by the United States Supreme Court in International Shoe Co. v. Washington,

326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendants are deemed to reside where they are subjected to personal jurisdiction,

rendering Defendants residents of the Eastern District of Pennsylvania.

        5.       Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission ("EEOC") and also dual-filed said charge with the Pennsylvania Human Relations

Commission ("PHRC"). Plaintiff has properly exhausted her administrative proceedings before

initiating this action by timely filing and dual-filing his Charge with the EEOC and the PHRC, and

by filing the instant lawsuit within 90 days of receiving a right-to-sue letter from the EEOC.




1
 Plaintiff will move to amend her instant lawsuit to include claims under the PHRA and the PFPO once her
administrative remedies are fully exhausted with the appropriate administrative agencies. Any claims under the
PHRA/PFPO though would mirror the instant Title VII claims identically, but will also include claims against
Defendant Obaseime.



                                                      2
               Case 2:21-cv-01423-GAM Document 1 Filed 03/25/21 Page 3 of 12




                                                PARTIES

          5.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

          6.       Plaintiff is a black, American female.

          7.       Defendant Progressive Health Inc. is an entity engaging primarily in the business

of providing in-home care for elderly or infirmed individuals in several counties throughout

Pennsylvania, with headquarters located at the address set forth in the above-caption.

          8.       Upon information and belief, Defendant Obaseime owns and operates Defendant

Progressive Health Inc. and is a high-level manager and decision maker concerning terms and

conditions of employment for employees such as Plaintiff, including but not limited to

compensation/payment of wages for work performed.

          9.       At all times relevant herein, Defendants acted by and through its agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendants.

                                          FACTUAL BACKGROUND

          10.      The foregoing paragraphs are incorporated herein in their entirety as if set forth

infull.

          11.      Plaintiff was hired by Defendants on or about November 2, 2018.

          12.      Throughout her employment, Plaintiff was a dedicated and hardworking employee,

working not only as a full-time Office Manager, but also working an additional approximate 60

hours per week as a Home Care Worker.

          13.      Plaintiff worked out of Defendants’ Cottman, Philadelphia, PA, location and was

supervised by Defendants’ Owners, Defendant Obaseime and Karen Ejorh, who are African.




                                                     3
              Case 2:21-cv-01423-GAM Document 1 Filed 03/25/21 Page 4 of 12




            14.      Unfortunately, throughout Plaintiff’s employment, she was subjected to an

extremely discriminatory environment within Defendants.

            15.      Specifically, Defendant Obaseime and Ejorh are very pro-African and very anti-

American, and as a result subjected Plaintiff and others to numerous derogatory comments about

Americans in general, as well as black Americans specifically.

            16.       By way of example, 2 Plaintiff and other black Americans were consistently 1)

referred to as lazy blacks, 2) described as having no work ethic because they are from America, 3)

told black Americans are not spiritual enough, and 4) called stupid in reference to being black

Americans.

            17.      As a result of the discriminatory comments that she was subjected to throughout

her employment, increasingly in the months leading to her separation, Plaintiff complained several

times to Defendants’ management, including to Defendant Obaseime, specifically objecting to any

further national origin comments or discrimination, and expressly stating that she was highly

offended by the same.

            18.      Shortly thereafter, on or about September 2, 2020, in close proximity to her most

recent complaints of discrimination, Plaintiff was abruptly terminated by Defendants, including

Obaseime, who had suddenly begun to hurl numerous false accusations at her, including that she

had purportedly committed numerous billing errors and distracted other employees from

completing their work.

            19.      After ultimately instructing Plaintiff to go home, requiring her to turn in her office

keys, refusing to provide Plaintiff with any date to return to work, and locking Plaintiff out of




2
    This list is not intended to be an exhaustive list, but is provided solely for illustration purposes.



                                                               4
         Case 2:21-cv-01423-GAM Document 1 Filed 03/25/21 Page 5 of 12




Defendants’ operating system, Defendant Obaseime further approached employees explaining that

he had terminated Plaintiff for reasons other than those suddenly addressed with her, including

stealing inventory from Defendants, lying, not doing her job, and for gossiping in the office.

       20.      Each of the accusations unexpectedly made toward Plaintiff and as alleged by

Obaseime for Plaintiff’s termination, however, are entirely pretextual, as:

             a. Each alleged reason is patently false and/or were properly attributed to individuals

                other than Plaintiff who were not similarly subjected to similar disciplinary action;

             b. Plaintiff had never received any disciplinary action, been warned, or reprimanded

                by Defendants for any of the reasons alleged;

             c. Upon information and belief, no investigation was ever performed by Defendants

                in allegedly terminating Plaintiff for such reasons; and

             d. Defendants have provided numerous different alleged reasons for terminating

                Plaintiff, as identified above, as well as subsequently directly contradicting these

                alleged reasons for Plaintiff’s termination by submitting to federal and state

                administrative agencies that Plaintiff was never actually terminated, but instead

                voluntarily resigned from her employment, which is also entirely and demonstrably

                false.

       21.      Therefore, Plaintiff believes and avers that she was terminated because of her

race/national origin and/or in retaliation for making multiple complaints of race/national origin

discrimination (the last of which was made in close proximity to her abrupt and pretextual

termination).




                                                  5
         Case 2:21-cv-01423-GAM Document 1 Filed 03/25/21 Page 6 of 12




        22.    Moreover, following Plaintiff’s separation from employment, likely in further

retaliation for Plaintiff’s complaints of discrimination, Defendants also failed to properly pay

Plaintiff overtime on her final paycheck.

        23.    Specifically, during her last full week of employment, Plaintiff worked

approximately sixty (60) hours as a Home Care Worker.

        24.    Defendants cannot dispute that Plaintiff’s position as a Home Care Worker was a

non-exempt position under federal and state law, as it paid Plaintiff on an hourly basis and

classified Plaintiff as nonexempt throughout her employment, often paying her overtime for such

work.

        25.    Despite being well aware that Plaintiff had worked sixty (60) hours in this non-

exempt position during the last week of her employment, as reflected by Plaintiff’s final paystub,

however, Defendants nevertheless paid her for sixty (60) hours at her base rate of $13 per hour,

without paying Plaintiff at a rate of time and a half for each hour she worked over 40, as required.

        26.    Therefore, Defendants failed to properly pay Plaintiff overtime during the final

week of her employment, as required under federal and state law.

                                             Count I
              Violation of Title VII of the Civil Rights Act of 1964 ("Title VII")
                   (Race/National Origin Discrimination and Retaliation)
                      -Against Defendant Progressive Health Inc. Only-

        27.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        28.    Plaintiff was subjected to disparate and discriminatory treatment based on the

numerous discriminatory comments made to her and other employees in her presence, which she

complained about numerous times in the months and weeks leading up to her termination.




                                                 6
         Case 2:21-cv-01423-GAM Document 1 Filed 03/25/21 Page 7 of 12




        29.    In close proximity to making her last complaint of race/national origin

discrimination to Defendants’ management, Plaintiff was then terminated for entirely pretextual

reasons, which Defendants have contradicted numerous times since.

        30.    Furthermore, following her separation from employment, Defendants intentionally

withheld overtime payments from Plaintiff, as outlined above.

        31.    Plaintiff therefore believes that she was terminated and not paid overtime because

of her race/national origin and/or because of her complaints of race/national origin discrimination.

        32.    These actions as aforesaid constitute unlawful discrimination and retaliation under

Title VII.

                                            Count II
                    Violations of the Fair Labor Standards Act ("FLSA")
                                   (Failure to Pay Overtime)
                                  - Against Both Defendants -

        33.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        34.    Defendants meet all criteria to be an employer or enterprise, collectively or

individually, under the FLSA.

        35.    Plaintiff was not properly paid for all owed overtime as explained supra. Such

actions constitute indefensible violations of the FLSA.

                                           Count III
               Violations of the Pennsylvania Minimum Wage Act (“PMWA”)
                          (Failure to Pay Overtime Compensation)
                                  - Against Both Defendants -

        36.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                 7
           Case 2:21-cv-01423-GAM Document 1 Filed 03/25/21 Page 8 of 12




       37.     Defendants meet all criteria to be an employer or enterprise, collectively or

individually, under the PMWA.

       38.     Plaintiff was not properly paid for all owed overtime as explained supra. Such

actions constitute indefensible violations of the PMWA.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendants are to be prohibited from continuing to maintain their illegal policies,

practices, or customs of retaliating against employees and are to be ordered to promulgate effective

policies against discriminating and retaliating against employees, and committing overtime and

wage violations;

       B.      Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, bonuses and medical

and other benefits. Plaintiff should be accorded those benefits illegally withheld from the date she

first suffered discrimination/retaliation at the hands of Defendants until the date of verdict;

       C.      Plaintiff is to be awarded punitive damages as permitted by applicable law in an

amount believed by the Court or trier of fact to be appropriate to punish Defendants for their

willful, deliberate, malicious and outrageous conduct, and to deter Defendants from engaging in

such misconduct in the future;

      D.       Plaintiff is to be awarded liquidated and/or punitive damages as permitted by

applicable law;

       E.      Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper, and appropriate (including but not limited to emotional distress/pain and

suffering damages - where permitted under applicable law(s)).




                                                  8
         Case 2:21-cv-01423-GAM Document 1 Filed 03/25/21 Page 9 of 12




       F.      Plaintiff is to be awarded the costs and expenses of this action and reasonable legal

fees as provided by applicable federal and state law;

       G.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth in

applicable federal law; ands

       H.      Plaintiff’s claims are to receive a trial by jury to the extent allowed by applicable

law. Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).



                                                        Respectfully submitted,

                                                        KARPF, KARPF & CERUTTI, P.C.

                                             By:        _______________________
                                                        Ari R. Karpf, Esquire
                                                        3331 Street Road
                                                        Two Greenwood Square
                                                        Suite 128
                                                        Bensalem, PA 19020
                                                        (215) 639-0801
Dated: March 24, 2021




                                                 9
  Case 2:21-cv-01423-GAM Document 1 Filed 03/25/21 Page 10 of 12




            h~íêáÅÉ=tççÇë


       mêçÖêÉëëáîÉ=eÉ~äíÜ=fåÅKI=Éí=~äK




PLORLOMON
                            Case 2:21-cv-01423-GAM
                                               UNITEDDocument  1 Filed
                                                     STATES DISTRICT    03/25/21 Page 11 of 12
                                                                     COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                      RT=bK=eçêííÉê=píêÉÉíI=mÜáä~ÇÉäéÜá~I=m^=NVNNV
Address of Plaintiff: ______________________________________________________________________________________________
                       ROR=tÉëí=`ÜÉëíÉê=máâÉI=pìáíÉ=PNN^I=e~îÉêíçïåI=m^=NVMUP
Address of Defendant: ____________________________________________________________________________________________

                                            aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
            PLORLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


            PLORLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-01423-GAM Document 1 Filed 03/25/21 Page 12 of 12
JS 44 (Rev. 06/17)                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
tllapI=h^qof`b                                                                                              moldobppfsb=eb^iqe=fk`KI=bq=^iK

    (b) County of Residence of First Listed Plaintiff               mÜáä~ÇÉäéÜá~                             County of Residence of First Listed Defendant                aÉä~ï~êÉ
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                        (For Diversity Cases Only)                                            and One Box for Defendant)
❒ 1    U.S. Government               u’ 3    Federal Question                                                                     PTF           DEF                                           PTF      DEF
          Plaintiff                             (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1    Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                           of Business In This State

❒ 2    U.S. Government                 ’ 4 Diversity                                               Citizen of Another State          ’ 2         ’ 2   Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                           (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                   Citizen or Subject of a           ’ 3         ’ 3   Foreign Nation                        ’ 6      ’ 6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                 Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES
❒   110 Insurance                      PERSONAL INJURY                 PERSONAL INJURY            ❒ 625 Drug Related Seizure               ’   422 Appeal 28 USC 158         ❒ 375 False Claims Act
❒   120 Marine                       ’ 310 Airplane                  ❒ 365 Personal Injury -            of Property 21 USC 881             ’   423 Withdrawal                ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’ 315 Airplane Product                Product Liability      ❒ 690 Other                                      28 USC 157                       3729(a))
❒   140 Negotiable Instrument               Liability                ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’ 320 Assault, Libel &                Pharmaceutical                                                      PROPERTY RIGHTS              ❒ 410 Antitrust
        & Enforcement of Judgment           Slander                        Personal Injury                                                 ❒ 820 Copyrights                 ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’ 330 Federal Employers’              Product Liability                                               ❒ 830 Patent                     ❒ 450 Commerce
❒   152 Recovery of Defaulted               Liability                ❒ 368 Asbestos Personal                                               ❒ 835 Patent - Abbreviated       ❒ 460 Deportation
        Student Loans                ’ 340 Marine                          Injury Product                                                         New Drug Application      ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’ 345 Marine Product                  Liability                                                       ❒ 840 Trademark                         Corrupt Organizations
❒   153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                        LABOR                          SOCIAL SECURITY               ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’ 350 Motor Vehicle             ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards               ’ 861 HIA (1395ff)               ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’ 355 Motor Vehicle             ❒ 371 Truth in Lending               Act                              ❒ 862 Black Lung (923)           ❒ 850 Securities/Commodities/
❒   190 Other Contract                     Product Liability         ❒ 380 Other Personal         ❒ 720 Labor/Management                   ’ 863 DIWC/DIWW (405(g))                 Exchange
❒   195 Contract Product Liability   ’ 360 Other Personal                  Property Damage                Relations                        ❒ 864 SSID Title XVI             ❒ 890 Other Statutory Actions
❒   196 Franchise                          Injury                    ❒ 385 Property Damage        ❒ 740 Railway Labor Act                  ’ 865 RSI (405(g))               ❒ 891 Agricultural Acts
                                     ’ 362 Personal Injury -               Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                           Medical Malpractice                                            Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS          ❒ 790 Other Labor Litigation               FEDERAL TAX SUITS                      Act
❒   210 Land Condemnation            ❒ 440 Other Civil Rights          Habeas Corpus:             ❒ 791 Employee Retirement                ❒ 870 Taxes (U.S. Plaintiff      ❒ 896 Arbitration
❒   220 Foreclosure                  ❒ 441 Voting                    ❒ 463 Alien Detainee                Income Security Act                      or Defendant)             ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒ 442 Employment
                                     u                               ❒ 510 Motions to Vacate                                               ❒ 871 IRS—Third Party                   Act/Review or Appeal of
❒   240 Torts to Land                ❒ 443 Housing/                        Sentence                                                               26 USC 7609                      Agency Decision
❒   245 Tort Product Liability             Accommodations            ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒ 445 Amer. w/Disabilities -    ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                           Employment                  Other:                     ❒ 462 Naturalization Application
                                     ❒ 446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                           Other                     ❒ 550 Civil Rights                 Actions
                                     ❒ 448 Education                 ❒ 555 Prison Condition
                                                                     ❒ 560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                           ❒   3    Remanded from             ❒ 4 Reinstated or        ’     5 Transferred from     ❒ 6 Multidistrict                 ❒ 8 Multidistrict
        Proceeding                State Court                       Appellate Court               Reopened                     Another District            Litigation -                   Litigation -
                                                                                                                            (specify)                      Transfer                       Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      qáíäÉ=sff=EQOrp`OMMMFX=cip^=EOVrp`OMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=qáíäÉ=sffI=cip^I=meo^I=mcml=~åÇ=íÜÉ=m^=jáåáãìã=t~ÖÉ=^ÅíK
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION      DEMAND $                 CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                    JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                 DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
          PLORLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                     JUDGE                              MAG. JUDGE

                  Print                                Save As...                                                                                                                  Reset
